14 N.Y.3d 747 (2010)
JOHN CHAMBERS et al., Plaintiffs, and
PETER LEIDEL et al., Appellants,
v.
OLD STONE HILL ROAD ASSOCIATES et al., Respondents.
Court of Appeals of New York.
Decided February 16, 2010.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution, and is not a nonfinal order which is appealable as of right within the Court of Appeal's practice for enforcement of its remittitur.